Citation Nr: 0124265	
Decision Date: 10/05/01    Archive Date: 10/09/01

DOCKET NO.  99-21 373	)	DATE
	)
	)
THE ISSUE

Whether there was clear and unmistakable error (CUE) in the 
Board of Veterans' Appeals (Board) March 7, 1966 decision 
that denied entitlement to service connection for the cause 
of the veteran's death.  


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The deceased veteran had verified active service from April 
1943 to December 1945.  The moving party is the veteran's 
surviving spouse.

This case comes before the Board on motion by the moving 
party alleging CUE in a March 7, 1966 Board decision.  The 
Board acknowledges that the moving party has revoked all 
powers of attorney and proceeds unrepresented. 

The case was previously before the Board.  In a March 15, 
2000 decision, the Board determined that the March 7, 1966 
Board decision did not contain CUE.  The moving party 
appealed that decision to the United States Court of Appeals 
for Veterans Claims (hereinafter, Court or CAVC).  The Court 
subsequently vacated the Board's March 15, 2000 decision and 
remanded it to the Board for readjudication.  


FINDINGS OF FACT

1.  The duty to assist the moving party in the development of 
the claim including the duty to provide adequate notice has 
been fulfilled.

2.  In a March 7, 1966 decision, the Board denied the moving 
party's claim for service connection for the cause of the 
veteran's death.  

3.  The moving party has set forth clearly and specifically 
in her motion for CUE what the alleged CUE in the March 1966 
Board decision was.

4.  The moving party has not established that any statutory 
or regulatory provisions extant at the time of the March 1966 
Board decision were incorrectly applied.

5.  The moving party has not established that the correct 
facts, as they were known at the time of the March 1966 Board 
decision, were not then before the Board.

6.  The moving party has not set forth clearly and 
specifically in her motion for CUE why the result of that 
decision would have been manifestly different but for the 
alleged error.


CONCLUSION OF LAW

The Board's March 7, 1966 decision does not contain CUE.  38 
U.S.C.A. §  7111 (West Supp. 2001); 38 C.F.R. §§ 20.1400-
20.1411 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As noted in the introduction, in March 2000, the Board denied 
the moving party's claim of CUE in a Board decision issued on 
March 7, 1966.  The moving party appealed the March 2000 
Board decision to the CAVC.  Subsequently, the CAVC vacated 
the March 2000 Board decision and remanded it to the Board 
for readjudication in light of the Veterans Claims Assistance 
Act of 2000 (hereinafter referred to as the VCAA).  This law 
changed VA's duty to assist a claimant in developing facts 
pertinent to a claim for VA benefits.  See 38 U.S.C.A. 
§§ 5103, 5103A, 5107 (West Supp. 2001); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  

The Board will therefore readjudicate the claim, initially 
considering whether any additional development is warranted 
pursuant to the VCAA. 

Where a moving party has claimed CUE in a prior Board, the 
Board must review the prior decision to determine whether CUE 
exists; however, review for CUE must be based on the record 
as it existed at the time of the prior decision.  38 C.F.R. 
§ 20.1403 (2000).  Although the United States Court of 
Appeals for Veterans Claims (Court) noted in Holliday v. 
Principi 15 Vet. App. 21 (2001) that claims of CUE in a 
decision "could not be universally excluded from coverage 
under the VCAA's notice and duty-to-assist provisions," the 
Board concludes that there is no other notice or assistance 
that the Board could render to the moving party in this case.  
There is no additional evidence to obtain in the case.  The 
Board has provided notice of all relevant CUE regulations in 
the March 2000 Board decision, which informed her of the 
requirements for a valid CUE claim.

With regard to notifying the moving party of the provisions 
of the VCAA itself, the Board concludes that such 
notification would serve no useful purpose and would 
unnecessarily impose additional burdens on the Board with no 
benefit flowing to the moving party.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  The Board 
has satisfied its duties to notify and to assist the moving 
party in this case, and further notification would only serve 
to delay adjudication. 

Turning now to the merits of the claim, the Board notes that 
a decision by the Board is subject to revision on the grounds 
of CUE.  38 U.S.C.A. § 7111(a) (West Supp. 2001).  VA 
regulations provide in pertinent part:

§ 20.1403 Rule 1403.  What constitutes [CUE]; what does not.

(a) General. [CUE] is a very specific and rare kind 
of error.  It is the kind of error, of fact or of 
law, that when called to the attention of later 
reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result 
would have been manifestly different but for the 
error.  Generally either the correct facts as they 
were known at the time were not before the Board or 
the statutory and regulatory provisions extant at 
the time were incorrectly applied.

(b) Record to be reviewed-- (1) General.  Review 
for clear and unmistakable error in a prior Board 
decision must be based on the record and the law 
that existed when that decision was made.  

(c) Errors that constitute [CUE].  To warrant 
revision of a Board decision on the grounds of 
[CUE], there must have been error in the Board's 
adjudication of the appeal which, had it not been 
made, would have manifestly changed the outcome 
when it was made.  If it is not absolutely clear 
that a different result would have ensued, the 
error complained of cannot be clear and 
unmistakable.

(d) Examples of situations that are not [CUE]-(1) 
Changed diagnosis. A new medical diagnosis that 
"corrects" an earlier diagnosis considered in a 
Board decision.  (2) Duty to assist.  The 
Secretary's failure to fulfill the duty to assist.  
(3) Evaluation of evidence. A disagreement as to 
how the facts were weighed or evaluated.  

(e) Change in interpretation. [CUE] does not 
include the otherwise correct application of a 
statute or regulation where, subsequent to the 
Board decision challenged, there has been a change 
in the interpretation of the statute or regulation.  

Review to determine whether CUE exists in a final decision 
may be initiated by the Board on its own motion or by a party 
to that decision.  38 U.S.C.A. § 7111(c) (West Supp. 2001); 
38 C.F.R. § 20.1400 (2000).  In this case, review of the 
March 1966 Board decision was initiated by a motion submitted 
by the veteran's surviving spouse, the claimant in the 
earlier case.

A CUE motion may be dismissed without prejudice to refiling 
where the moving party fails to meet certain filing or 
pleading requirements.  38 C.F.R. § 20.1404 (2000); Disabled 
American Veterans v. Gober, 234 F.3d 682 (Fed. Cir. 2000).  
Section 20.1404(a) provides:

A motion for revision of a decision based on clear 
and unmistakable error must be in writing, and 
must be signed by the moving party or that party's 
representative.  The motion must include the name 
of the veteran; the name of the moving party if 
other than the veteran; the applicable Department 
of Veterans Affairs file number; and the date of 
the Board of Veterans' Appeals decision to which 
the motion relates.  If the applicable decision 
involved more than one issue on appeal, the motion 
must identify the specific issue, or issues, to 
which the motion pertains.

In this case, the moving party's October 1999 written claim 
of CUE in a March 7, 1966 Board decision meets the minimum 
pleading requirements under section 20.1404(a). 

In Disabled American Veterans v. Gober, 234 F.3d 682 (Fed. 
Cir. 2000), the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) invalidated Rule 1404(b) of 
the regulations because it allowed for the "denial" of 
motions that failed to meet pleading requirements for CUE 
and, therefore, in conjunction with Rule 1409(c), it operated 
to prevent Board review of that issue "on the merits", which 
was contrary to the statutory requirement of 38 U.S.C. 
§ 7111(e) that a CUE claim "shall be decided by the Board on 
the merits."  

The moving party argues that CUE exists in the March 1966 
Board decision, which denied service connection for the cause 
of the veteran's death.  The moving party asserts that the 
previous Board decision is undebatably erroneous.  She has 
alleged that the correct facts, as they were known at the 
time, were not before the Board, and that the statutory and 
regulatory provisions extant at the time were incorrectly 
applied.  But for these errors, the moving party contends, 
the outcome of the March 1966 Board decision would have been 
manifestly different.

In accordance with the applicable regulations in effect at 
the time of the March 1966 Board decision, service connection 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
3.303(a) (1966).  Each disabling condition shown by a 
veteran's service records, or for which he seeks service 
connection must be considered on the basis of the places, 
types, and circumstances of his service as shown by service 
records, the official history of each organization in which 
he served, his medical records and all pertinent medical and 
lay evidence.  Determinations as to service connection will 
be based on review of the entire evidence of record, with due 
consideration to the policy of the VA to administer the law 
under a broad and liberal interpretation consistent with the 
facts in each individual case.  Section 3.303(b) (1966) 
provides that chronic disease shown in service or within the 
applicable presumptive period under 3.307 to permit a finding 
of service connection, subsequent manifestations of the same 
chronic disease at any later date however remote, are 
service-connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  Subpart (d) reflects that 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in-service.  38 C.F.R. § 3.303 (1966).

In general, 38 U.S.C. § 354 (U.S. GPO 1965), now designated 
as 38 U.S.C.A. § 1154 (West 1991), reflects that due 
consideration shall be given to the places, types, and 
circumstances of the veteran's service as shown by his 
service record, the official history of each organization in 
which he served, his medical records, and all pertinent 
medical and lay evidence.  In the case of any veteran who 
engaged in combat with the enemy in active service . . . 
during a period of war, the Administrator shall accept as 
sufficient proof of service connection any disease or injury 
alleged to have been incurred in or aggravated by such 
service.  Satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, and, to that end, shall resolve every 
reasonable doubt in favor of the veteran.  Service connection 
of such injury or disease may be rebutted by clear and 
convincing evidence to the contrary.  The reasons for 
granting or denying service connection in each case shall be 
recorded in full.  38 U.S.C. § 354; Pub. L. 85- 857, Sept. 2, 
1958; 72 Stat. 1124.

In relevant part, section 3.304 provides for service 
connection of disabilities, which may have resulted from 
service in a period of war.  Subpart (b)(2) reflects that 
history conforming to accepted medical principles should be 
given consideration, in conjunction with basic clinical data, 
and be accorded probative value consistent with accepted 
medical and evidentiary principles in relation to value 
consistent with accepted medical evidence relating to 
incurrence, symptoms and course of the injury or disease, 
including official and other records made prior to, during, 
or subsequent to service, together with all other lay and 
medical evidence concerning the inception, development and 
manifestations of particular condition will be taken full 
account.  38 C.F.R. § 3.304 (1966).

Where a veteran has served ninety (90) days or more during a 
period of war, cardiovascular disease to include hypertension 
which becomes manifest to a degree of 10 percent within one 
year from the date of termination of wartime service, even 
though there is no evidence of such disease during the period 
of service may be considered for service connection.  
Cardiovascular-renal disease applies to combination 
involvement of the type of arteriosclerosis, nephritis, and 
organic heart disease, and since hypertension is an early 
symptom long preceding the development of those diseases in 
their more obvious forms, a disabling hypertension within the 
1 year period will be given the same benefit of service 
connection.  38 C.F.R. §§ 3.307, 3.309 (1966).

A disability that is proximately due to or the result of a 
service-connected disease or injury will be service-
connected.  See 38 C.F.R. § 3.310 (1966).  

Generally, section 3.312 reflects that the veteran's death 
will be service-connected when the evidence establishes that 
a disability incurred in or aggravated by service was either 
the principal cause (i.e., singly or jointly with some other 
condition was the immediate or underlying cause of death or 
was etiologically related thereto) or a contributory cause 
(i.e., one not related to the principal cause of death but 
contributed substantially or materially to cause death).  The 
issue involved will be determined by exercise of sound 
judgment, without recourse to speculation after a careful 
analysis has been made of all the facts and circumstances 
surrounding the death of the veteran, including, 
particularly, autopsy reports.  38 C.F.R. § 3.312 (1966).

In this case, the moving party has not demonstrated that the 
March 7, 1966 Board decision contains CUE.  As stated by the 
Court, for CUE to exist:

(1) "[e]ither the correct facts, as they were known at that 
time, were not before the adjudicator (i.e., more than a 
simple disagreement as to how the facts were weighed or 
evaluated), or the statutory or regulatory provisions extant 
at the time were incorrectly applied," (2) the error must be 
"undebatable" and the sort "which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made," and (3) a determination that there was CUE must be 
based on the record and law that existed at the time of the 
prior adjudication in question. Damrel v. Brown, 6 Vet. App. 
242, 245 (1994) (quoting Russell v. Principi, 3 Vet. App. 
310, 313-14 (1992)).

The Board emphasizes that the Court has consistently stressed 
the rigorous nature of the concept of CUE.  "It must always 
be remembered that [clear and unmistakable error] is a very 
specific and rare kind of 'error."  Fugo v. Brown, 6 Vet. 
App. 40, 43 (1993).  "Clear and unmistakable error is an 
administrative failure to apply the correct statutory and 
regulatory provisions to the correct and relevant facts; it 
is not mere misinterpretation of facts."  Oppenheimer v. 
Derwinski, 1 Vet. App. 370, 372 (1991).  CUE errors "are 
errors that are undebatable, so that it can be said that 
reasonable minds could only conclude that the original 
decision was fatally flawed at the time it was made."  
Russell, 3 Vet. App. at 313.  A disagreement with how the 
Board evaluated the facts is inadequate to raise the claim of 
clear and unmistakable error.  Luallen v. Brown, 8 Vet. App. 
92, 95 (1995).  If it is shown that a specific error was 
made, persuasive reasons must be given as to why the result 
would have been manifestly different but for the alleged 
error.  It must be remembered that there is a presumption of 
validity to final decisions, and that where such decisions 
are collaterally attacked, the presumption of validity is 
even stronger.  Henderson v. Kibbe, 431 U.S. 145 (1977).

The moving party has asserted that her claim is supported by 
the holding in Satchel v. Derwinski, 1 Vet. App. 258 (1991).  
See 38 C.F.R. § 3.101 (1966).  While the procedural history 
of the present case is similar to that in Satchel, the facts 
vary.  Unlike our case, that World War II veteran had a total 
of 26 documented high blood pressure readings during a 1943 
hospitalization.  During the 1940s and 1950s, he filed 
numerous claims for benefits.  In 1961, a non-service-
connected pension based on total disability was granted but 
service connection for a heart condition was denied.  The 
veteran died in 1965 from heart failure.  Immediately 
following his death, his widow filed for DIC benefits.  In 
1965, the RO notified the widow that the veteran's death was 
not service-connected and that DIC benefits were therefore 
denied.  She was granted non-service-connected death pension 
benefits.  She did not appeal the RO decision.  In 1987, she 
applied for VA loan guaranty benefits.  In February 1988, the 
RO determined that she had not established eligibility for 
loan guaranty benefits.  In 1988, the Board concluded that 
the veteran died from a disability incurred in service and 
that the appellant met the basic eligibility requirements for 
loan guaranty benefits.  In its decision, the [Board] cited 
to 26 high blood pressure readings from a 1943 
hospitalization.  The RO in November 1988 "for purposes of 
implementing the October 1988 decision of the Board" 
established service connection for the veteran's death and 
awarded the appellant DIC benefits effective September 1, 
1987.  The appellant challenged the effective date of the 
award arguing that her benefits should start on the date of 
his death.  The Court held that the 1961 RO decision denying 
service-connected disability compensation as well as the 1965 
RO decision not granting service connected DIC benefits to 
the appellant were, as made manifest by the 1988 Board 
decision, undebatably erroneous.  Consequently, the appellant 
was entitled to receive retroactive DIC benefits as if the 
1965 decision had been made correctly.  Simply, in that case, 
undebatable error was found to exist in the prior decisions.

In the instant case, the correct facts, as set forth in the 
claims folder and reported in the March 7, 1966 Board 
decision, reflect that the veteran served from April 1943 to 
December 1945.  He died suddenly in April 1965 from a 
coronary thrombosis.  An autopsy was not performed.

The veteran's service medical records do not reveal any 
findings, treatment, or diagnoses of a cardiovascular 
disorder, including hypertension.  An undated service medical 
record reflects a blood pressure reading of 130/85 and that 
the veteran was to be evacuated.  Treatment for combat 
fatigue began in May 1945, subsequently diagnosed as 
psychoneurosis, anxiety.  The veteran was separated from the 
service by reason of that condition.

VA examined the veteran in June 1946.  The report reflects 
that he complained of nervousness.  His blood pressure was 
140/98 but his cardiovascular system was deemed to be normal.  
The heart and aortic shadows were normal in size, position, 
and contour.  The diagnoses included neurosis, anxiety.  In 
April 1948, VA again examined the veteran and his blood 
pressure was 140/98 with a normal cardiovascular system.  His 
orientation and emotional reactions were reported to be 
normal and he seemed to get along fairly well with people; 
however, he was quite nervous.  The diagnosis was 
psychoneurosis - anxiety type.

During an August 1954 psychiatric examination, anxiety state 
was diagnosed.  An X-ray of the chest was negative.  The 
examination report is silent for hypertension, elevated blood 
pressure, or cardiovascular disease.  

In accordance with the regulations governing CUE in a prior 
Board decision, CUE is based on the evidence of record at the 
time the decision was entered and additional evidence 
submitted after the decision may not be considered.  
Therefore, the moving party's reliance on additional evidence 
(etiological opinion) not before the Board in March 1966 
together is insufficient to form the basis of CUE.  Neither 
is a failure to fulfill the duty to assist a sufficient basis 
for CUE.

It cannot be concluded that the March 1966 Board decision is 
based on "undebatable" error.  That Board decision reflects 
that the veteran was anxious/nervous on VA examinations, that 
he had a blood pressure reading months after service of 
140/98, and that his cardiovascular system was evaluated as 
normal at that time.  Had a diagnosis of hypertension been 
made within a year of active service, and had the RO or the 
Board failed to consider that fact, then there would be merit 
to the claim; however, such is not the case here.  Isolated 
elevated blood pressure readings do not establish the 
existence of hypertension or cardiovascular disease.  There 
was no reference to cardiovascular disease in the record 
until 1965 when the veteran died of a coronary thrombosis.  
At that time, based on the medical evidence then of record, 
the disease was not etiologically related to the psychiatric 
disorder for which service connection had been granted in 
1946.  The 1966 Board decision reflects that the appellant 
mentioned in her appeal that the veteran was unable to pass 
certain insurance examinations as he was either rejected 
completely or subjected to a premium rate that he could not 
afford.  The cause [nature] of the rejections were not stated 
and were not shown to have been at a time to be determinative 
of entitlement to service connection for the disease which 
caused his death.

The March 1966 Board decision included a written statement of 
findings and conclusions and a discussion of the findings and 
conclusions on all material issues of fact and law presented 
on the record.  The Board concluded that the evidence (1) 
failed to establish that a cardiovascular disorder was 
incurred in or aggravated by service or manifested to a 
degree of ten percent or more within one year following 
termination of active wartime service; (2) failed to 
establish that a cardiovascular disorder was proximately due 
to or the result of the service-connected psychiatric 
disorder; and (3) failed to establish that the service- 
connected psychiatric disorder materially or substantially 
contributed to the cause of the veteran's death to warrant 
service connection for the cause of the death.  See Eddy v. 
Brown, 9 Vet. App. 52, 57 (1996).  The decision does not 
reflect that any of the applicable presumptions or the 
regulations governing service connection in general and 
service connection for the cause of the veteran's death were 
applied incorrectly.  38 U.S.C. § 354 (U.S. GPO 1965); 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310, 3.312 (1966).

The March 1966 Board decision was consistent with and was 
supported by the law and principles applicable to the 
determination of whether service connection for the cause of 
the veteran's death was warranted based on the medical 
evidence then of record.  The denial of service connection 
for the cause of the veteran's death was a reasonable 
exercise of adjudicatory judgment and did not involve CUE.

The moving party has raised broad allegations of error 
concerning the March 7, 1966 Board decision, but not 
necessarily the discrete issue of CUE.  The moving party has 
not demonstrated that, but for the specific error alleged, 
reasonable minds could not differ that the outcome would have 
been manifestly different.  Fugo, 6 Vet. App. at 44.  
Clearly, the case presently before the Board bears little 
resemblance to the Satchel case to warrant the same outcome.  
In essence, the moving party's argument represents a clear-
cut example of disagreement as to how the evidence was 
interpreted, evaluated, and weighed. As such, the argument 
cannot constitute a basis for a finding of CUE.  38 C.F.R. 
§ 20.1403(d)(3)); Luallen, supra.  

In June 2001, the moving party claimed that the provision of 
38 U.S.C.A. § 1154(b), with respect to the benefit accorded 
to combat veterans had not been correctly applied in March 
1966, however, the March 1966 Board decision notes that the 
veteran was treated for combat fatigue during service and was 
separated from service because of it.  The record further 
reflects that in a January 1946 rating decision, the RO 
established service connection for the condition claimed by 
the veteran.  Thus, it is not clear that § 1154(b) was not 
correctly applied.  Under § 1154(b), combat veterans are 
allowed to use lay or other evidence of service incurrence or 
aggravation of such injury or disease, if consistent with the 
circumstances, conditions, or hardships of such service 
notwithstanding the fact that there is no official record of 
such incurrence or aggravation.  The veteran claimed combat 
fatigue and service connection was established for that 
condition.  

Lastly, the moving party asserts that she was not provided 
notice of her appellate rights as regards reconsideration in 
1966.  In June 2001, she argued that the March 1966 Board 
Decision did not inform her of her right to reconsideration 
of the decision and that if she had been timely informed of 
that right, she would have earlier requested reconsideration 
and submitted additional evidence.  The Board notes, however, 
that although the record does not clearly reflect what rights 
she was notified of in March 1966, it is clear that the 
decision could not have been revised based on later received 
medical evidence.  38 U.S.C.A. § 19.148 (1966).  As discussed 
above, the Secretary's failure to fulfill his duty to assist 
is not a discrete issue of CUE.  Even where the premise of 
error is accepted, if it is not absolutely clear that a 
different result would have ensued, the error complained of 
cannot be, ipso facto, clear and unmistakable.  Fugo, 6 Vet. 
App. at 43-44.

After careful review of the evidence, the undersigned 
concludes that the moving party has not shown that the March 
7, 1966 decision by the Board was based on CUE.  Accordingly, 
the motion is denied.





ORDER

The motion for revision of the March 7, 1966 Board decision 
on the grounds of CUE is denied.



		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals

 

